Case: 4:72-cv-00100-HEA Doc. #: 448 Filed: 10/03/18 Page: 1 of 2 PageID #: 1312



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CRATON LIDDELL, et al.                            )
                                                  )
              Plaintiffs,                         )
                                                  )
       v.                                         )   Case No. 4:72-CV-100 HEA
                                                  )
BOARD OF EDUCATION OF THE                         )
CITY OF ST. LOUIS, MISSOURI, et al.               )
                                                  )
              Defendants.                         )

            JOINT MEMORANDUM FOR FINAL DISPOSITION OF MOTIONS

       COME NOW the Liddell and Caldwell-NAACP Plaintiff Classes and the SAB (“Joint

Movants”), and in response to the Court’s request at the September 26, 2018 status conference,

hereby propose the following schedule for resolving all pending motions and the final disposition

of these proceedings:

    Concerning the State’s Motion to Strike [dkt # 431], because this motion has been fully
     briefed (see SAB’s opposition [dkt # 391], the Caldwell/NAACP and Liddell Plaintiffs’
     opposition [dkt # 390], the State’s reply [dkt #393], the Private Plaintiffs’ sur-reply [dkt
     #396], and U.S. Department of Justice response [dkt #431]), the State’s Motion to Strike is
     ripe for disposition and should be decided when the Court decides all pending motions.

    Concerning the Motion to Intervene [dkt #398], the Joint Movants submit that the Rule 24
     issues have been fully briefed and are ready for the Court’s disposition. Joint Movants have
     no objection to the Court exercising its discretion to allow permissive intervention, with Joint
     Movants reserving all of their objections to intervention as of right. By allowing permissive
     intervention, the Court can allow Putative Intervenors’ opposition to the Joint Motion to
     Enforce to be filed and reserve its ruling on intervention as of right and decide the issue at
     the same time the Court decides the other pending motions.

    Concerning the Joint Motion to Enforce and Hold the State in Contempt [dkt #381], if the
     Court proceeds as suggested with regard to the Motion to Intervene, Joint Movants request
     that the Court grant them three (3) weeks from the date of such ruling to file their Reply to
     the same and in further support of their Joint Motion to Enforce. Upon such filing, the Joint
     Motion to Enforce will be fully briefed as well and may be resolved (along with any
     determination of damages and prejudgment interest, if necessary) contemporaneously with
     the State’s Motion to Strike and the issue of intervention as of right as referenced in bullet
     points 1 and 2 above.
Case: 4:72-cv-00100-HEA Doc. #: 448 Filed: 10/03/18 Page: 2 of 2 PageID #: 1313



Dated: October 3, 2018                     Respectfully submitted,

                                           By:      /s/ Ronald A. Norwood
                                                 Ronald A. Norwood, 33841MO
                                                 Bridget G. Hoy, 50733MO
                                                 LEWIS RICE LLC
                                                 600 Washington Avenue,
                                                 Suite 2500
                                                 St. Louis, Missouri 63101
                                                 Telephone: 314-444-7759
                                                 Facsimile: 314-612-7759
                                                 rnorwood@lewisrice.com
                                                 bhoy@lewisrice.com

                                           Attorneys for Defendant/Appellee Special
                                           Administrative Board of the Transitional School
                                           District of the City of St. Louis

                                           By: /s/ Veronica Johnson
                                              Veronica Johnson
                                              HOWARD AND JOHNSON, LLC
                                              906 Olive Street, Ste. 200
                                              St. Louis, MO 63101
                                              Telephone: 314.454.1722
                                              Facsimile: 314.454.1911
                                              vjohnson@howardandjohnsonlaw.com

                                           Attorneys for Caldwell/NAACP Plaintiffs

                                           By: /s/ William A. Douthit
                                              William A. Douthit
                                              P.O. Box 6961
                                              St. Louis, MO 63006-6961
                                              Telephone: 314-434-7759
                                              Facsimile: 314-434-7759
                                              wadouthit@aol.com

                                           Attorneys for Liddell Plaintiffs

                                CERTIFICATE OF SERVICE

        The undersigned certifies that a true and accurate copy of the foregoing document was filed
electronically with the Clerk of Court and served by operation of the Court’s electronic filing
system this 3rd day of October, 2018, upon all counsel of record.


                                              /s/ Ronald A. Norwood

                                                  2
